           Case 5:17-cv-04467-BLF Document 373 Filed 03/04/21 Page 1 of 4




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Jason W. Wolff (CA SBN 215819) wolff@fr.com
     John-Paul Fryckman (CA 317591) fryckman@fr.com
 3
     K. Nicole Williams (CA291900) nwilliams@fr.com
 4   FISH & RICHARDSON P.C.
     12860 El Camino Real, Ste. 400
 5   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 6
     Proshanto Mukherji (Pro Hac Vice) mukherji@fr.com
 7   FISH & RICHARDSON P.C.
     One Marina Park Drive
 8   Boston, MA 02210
     Phone: (617) 542-5070/ Fax: (617) 542-5906
 9
     Robert Courtney (CA SNB 248392) courtney@fr.com
10   FISH & RICHARDSON P.C.
     3200 RBC Plaza
11   60 South Sixth Street
     Minneapolis, MN 55402
12   Phone: (612) 335-5070 / Fax: (612) 288-9696
13
     Attorneys for Plaintiff
14   FINJAN LLC

15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17                                        (SAN JOSE DIVISION)
18   FINJAN LLC., a Delaware Limited Liability       Case No. 5:17-cv-04467-BLF (VKD)
     Company,
19                                                   MOTION TO REMOVE INCORRECTLY
20                    Plaintiff,                     FILED DOCUMENT: DOCKET NO. 371-3

21          v.                                       Hon. Beth Labson Freeman
                                                     Ctrm: 3, 5th Floor
22   SONICWALL, INC., a Delaware Corporation,
23                    Defendant.
24

25

26

27

28

                                                           Case No. 17-cv-04467-BLF (VKD)
                                       MOTION TO REMOVE INCORRECTLY FILED DOCUMENT
           Case 5:17-cv-04467-BLF Document 373 Filed 03/04/21 Page 2 of 4




 1          PLEASE TAKE NOTICE Finjan LLC hereby moves to remove the following document

 2   from ECF, submitted electronically on March 4, 2021: Finjan LLC’s Motion In Limine No. 1
 3
     [Docket No. 371-3].
 4
            Finjan’s Motion In Limine No. 1 (Docket Number 371-3) contains information designated
 5
     by Defendant SonicWall as Highly Confidential – Attorneys’ Eyes Only under the Protective Order
 6
     in this case. (See Dkt. No. 373; see also Dkt. No. 373-1.) An unredacted version of the document
 7

 8   was publicly filed in error. Plaintiff has contacted the ECF helpdesk and the Court’s Docket

 9   Corrections email address in order to lock the document in question.
10          Finjan is resubmitting the CORRECTED public version of Finjan’s Motion In Limine No.
11
     1.
12
            For the foregoing reasons, Finjan respectfully requests that the Court grant Finjan’s Motion
13
     to Remove Incorrectly File Document: Docket No. 373-1.
14

15

16

17                                                   Respectfully Submitted,
18
     Dated: March 4, 2021                            /s/ K. Nicole Williams
19                                                  Juanita R. Brooks (CA SBN 75934)
                                                    brooks@fr.com
20                                                  Roger A. Denning (CA SBN 228998)
                                                    denning@fr.com
21                                                  Jason W. Wolff (CA SBN 215819)
                                                    wolff@fr.com
22                                                  John-Paul Fryckman (CA 317591)
                                                    fryckman@fr.com
23                                                  K. Nicole Williams (CA 291900)
                                                    nwilliams@fr.com
24                                                  FISH & RICHARDSON P.C.
                                                    12860 El Camino Real, Ste. 400
25                                                  San Diego, CA 92130
                                                    Phone: (858) 678-5070 / Fax: (858) 678-5099
26
                                                Proshanto Mukherji (Pro Hac Vice)
27                                              mukherji@fr.com
                                                FISH & RICHARDSON P.C.
28                                              One Marina Park Drive
                                                Boston, MA 02210
                                                Phone: (617) 542-5070/ Fax: (617) 542-5906
                                                  1            Case No. 17-cv-04467-BLF (VKD)
                                       MOTION TO REMOVE INCORRECTLY FILED DOCUMENT
     Case 5:17-cv-04467-BLF Document 373 Filed 03/04/21 Page 3 of 4




 1
                                     Robert Courtney (CA SNB 248392)
 2                                   courtney@fr.com
                                     FISH & RICHARDSON P.C.
 3                                   3200 RBC Plaza
                                     60 South Sixth Street
 4                                   Minneapolis, MN 55402
                                     Phone: (612) 335-5070 / Fax: (612) 288-9696
 5
                                     Attorneys for Plaintiff
 6                                   FINJAN LLC

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      2       Case No. 17-cv-04467-BLF (VKD)
                           MOTION TO REMOVE INCORRECTLY FILED DOCUMENT
           Case 5:17-cv-04467-BLF Document 373 Filed 03/04/21 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing
 3
     document has been served on March 4, 2021 to all counsel of record who are deemed to have
 4
     consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will
 5
     be served by electronic mail and regular mail.
 6

 7
                                                        /s/ K. Nicole Williams
 8
                                                        K. Nicole Williams
 9                                                      nwilliams@fr.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3       Case No. 17-cv-04467-BLF (VKD)
                                       MOTION TO REMOVE INCORRECTLY FILED DOCUMENT
